The motion court properly converted the action to a CPLR article 78 proceeding (see SJL Realty Corp. v City of Poughkeepsie, 133 AD2d 682, 683 [1987]). The limitations period began to run when petitioner learned of the existence of the subject tax liens. This was no later than April 20, 2004 when it commenced an action in the Housing Part, Civil Court to remove the liens. When that action was withdrawn for lack of jurisdiction, petitioner failed to commence the new proceeding within four months (see Matter of 80 E. 116th St. Corp. v City of N.Y. Dept. of Hous. Preserv. & Dev., 245 AD2d 107 [1997]; cf. Matter of Ijbara v City of New York, 300 AD2d 251, 253 [2002]). Concur— Lippman, P.J., Gonzalez, Sweeny and Catterson, JJ.